Name: Council Regulation (EEC) No 2017/76 of 27 July 1976 amending Regulation (EEC) No 1298/76 laying down general rules for the supply of skimmed-milk powder as food aid to certain developing countries and international organizations under the 1976 programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 8 . 76 Official Journal of the European Communities No L 224/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2017/76 of 27 July 1976 amending Regulation (EEC) No 1298/76 laying down general rules for the supply of skimmed-milk powder as food aid to certain developing countries and inter ­ national organizations under the 1976 programme Whereas Community availabilities in the skimmed ­ milk powder sector enable the volume of aid to be increased to 1 50 000 metric tons, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 559/76 (2 ), and in particular Article 7 (4) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3 ), Whereas Council Regulation (EEC) No 1298/76 of 1 June 1976 laying down general rules for the supply of skimmed-milk powder as food aid to certain deve ­ loping countries and international organizations under the 1976 programme ^) fixes the amount of the aid at 55 000 metric tons ; Whereas a new assessment of the milk protein require ­ ments of certain developing countries, international organizations and non-governmental organizations indicates that this aid should be increased ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1298/76 shall be replaced by the following : 'Article 1 1 50 000 metric tons of skimmed-milk powder shall be made available to certain developing coun ­ tries, international organizations and non-govern ­ mental organizations as food aid under the 1976 programme.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1976. For the Council The President M. van der STOEL (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 67, 15 . 3 . 1976, p. 9 . (3 ) OJ No C 178 , 2 . 8 . 1976, p. 59. b) OJ No L 146, 4. 6 . 1976, p. 3 .